Per Curiam.
The assignment to plaintiff in payment of his fee is expressly sanctioned by section 275 of the Penal Law. To constitute the offense contemplated by section 274 of the Penal Law the primary purpose of the assignment must be to enable plaintiff to bring a suit, and this intent may not be merely incidental and contingent. (Moses v. McDivitt, 88 N. Y. 62.)
Judgment reversed, with thirty dollars costs, and judgment directed in favor of the plaintiff for the sum demanded in the complaint. Plaintiff’s appeal from order and defendant’s appeal from resettled judgment dismissed.
All concur. Present — Lydon, Fra nkenthaler and ShienTAG, JJ.